



COURT OF APPEAL FOR ONTARIO

CITATION: Malka v. Vasiliadis, 2013
    ONCA 450

DATE: 20130627

DOCKET: C54531

Feldman, MacFarland and Pepall JJ.A.

BETWEEN

Elie Malka and Circle Inc.

Plaintiffs (Appellants)

and

Larry Vasiliadis and Joe Lugassy

Defendants (Respondents)

Andrew Stein, for the appellants

Stephen Schwartz and Gillian Silverhart, for the
    respondent, Larry Vasiliadis

David R. Rothwell, for the respondent, Joe Lugassy

Heard and released orally: March 28, 2013

ENDORSEMENT

[1]

As part of the within appeal the appellants brought a fresh evidence
    motion. Although the court did not specifically address the motion in its oral
    reasons dismissing the appeal, that motion was rejected by the court for the
    following reasons.

[2]

The appellants sought to introduce three affidavits:

1.       Affidavit
    of Elie Malka sworn March 15, 2013

2.       Affidavit
    of Rabbi Elie Karfunkel sworn March 11, 2013

3.       Affidavit
    of Rabbi Eva Goldfinger sworn March 14, 2013.

[3]

The fresh evidence sought to be introduced from the Rabbis establishes
    that on Friday, February 19, 1999, the Sabbath began at 5:53 p.m. and the
    candle lighting time eighteen minutes earlier at 5:35 p.m.

[4]

The significance of this evidence is to cast doubt on the evidence of
    the respondent Lugassy.  Lugassy had testified to the effect that, contrary to
    evidence hed given on discovery, he was certain hed made his arrangements
    with Vasiliadis to rent the subject premises on Monday, February 22, 1999, rather
    than on Friday, February 19, 1999.  Lugassy testified at trial that he is an
    observant Jew and Fridays were very short days for him as he did not work after
    sundown. In his evidence, he estimated that the Sabbath on February 19, 1999
    would have begun at 4, 4:30 or 5 oclock. He testified that he had not checked the
    internet before giving his estimate of the time of the Sabbath but knew that in
    February it would be earlier than later in the year.  The thrust of his
    evidence was to the effect that there would not have been time for him to meet
    with Vasiliadis at 12:30 p.m. and thereafter with his own lawyer to finalize
    the leasing arrangements before the commencement of the Sabbath at around 4:30
    p.m.

[5]

The fresh evidence is tendered to demonstrate that the Sabbath did not
    commence, in fact, on February 19 until 5:53 p.m. (with candle lighting at 5:35
    p.m.). Such evidence is submitted to undermine the veracity of Lugassys
    evidence.

[6]

Mr. Lugassys evidence when examined for discovery, had been that he
    made his arrangements with Vasiliadis on Friday the 19
th
of February
    but he changed that evidence at trial to say the arrangements had been made on
    Monday the 22
nd
of February.

[7]

No notice of this change in Lugassys evidence had been given to
    appellants counsel until the trial was underway.  Lugassy said hed only
    become aware of his error in relation to the dates when he was preparing for
    trial.

[8]

The test for the admission of fresh evidence on appeal is well-settled:

1.       the
    evidence should not be admitted if by due diligence it  could have been adduced
    at trial;

2.       the
    evidence must be relevant in the sense that it bears upon     a decisive or
    potentially decisive issue in the trial;

3.       the
    evidence must be  credible, in the sense that it is       reasonably capable of
    belief; and

4.       it
    must be such that if believed it could reasonably, when  taken with the other
    evidence adduced at trial, be expected to      have affected the result.

See
R. v. Palmer
, [1980] 1 S.C.R. 759 at
    para. 22.

[9]

The appellants argue that this fresh evidence undermines and makes Lugassys
    evidence untenable.  They submit that the case turned on credibility and the
    trial judge accepted Lugassys evidence in this respect  that the events in
    issue could not have taken place on February 19
th
because of the
    timing of the Sabbath. The fresh evidence proves that the actual time of the commencement
    of the Sabbath on that date was at most, about an hour and one half later than
    the time estimated by Lugassy and at the least, about forty-five minutes later.

[10]

Even
    assuming the evidence were admissible under the
Palmer
test, when taken
    with the other evidence, it would not be reasonably expected to have affected
    the result.

[11]

Lugassy
    did not precisely pinpoint the timing of the Sabbath  he gave an estimate of
    anywhere between 4:00 and 5:00 p.m. He said he hadnt checked the precise time
    before giving his estimate. Whether the time was 5 oclock or 6 oclock is
    immaterial in all the circumstances.  The point of the evidence was that there
    would not have been insufficient time on the afternoon of Friday, February 19
th
to complete all of the arrangements that were necessary for Vasiliadis to
    transfer the lease to Lugassy and the trial judge accepted that evidence. 
    Further he found that the appellant, Malka was not a credible witness.

[12]

Even
    if the evidence were admitted, in our view, it would make no difference to the
    result.

[13]

Accordingly,
    the test for the admission of fresh evidence is not met.

[14]

The
    motion is dismissed.

K. Feldman J.A.

J. MacFarland J.A.

S.E. Pepall J.A.


